Exhibit 10.5.2

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT FOR EMPLOYEES IN INDIA

Unless otherwise defined herein, the terms defined in the amended and restated
2004 Equity Incentive Plan (the “US Plan”) and the Rules for Employees in India
(the “India Plan”and, in conjunction with the US Plan, the “Plan”) will have the
same defined meanings in this Stock Option Agreement for Employees in India (the
“Agreement”).

I.                    AGREEMENT

A.   Grant of Option.

The Administrator hereby grants to individual named in the Notice of Grant
attached as Part I of this Agreement (the “Participant”) an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 20(c) of the US Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

B.   India Plan.

Pursuant to the terms of the India Plan, it is intended that Options granted
under the Plan shall qualify for favorable tax treatment under the Guidelines
set forth by the Government of India (the “Guidelines”) and this Agreement and
the Plan shall be construed accordingly. Notwithstanding the foregoing, certain
events may affect the status of the India Plan and it may be disqualified in the
future. Neither the Company nor Participant’s employer make any undertakings or
representations to maintain the qualified status of the India Plan, and
Participant will not be entitled to any damages if the India Plan, and thus the
Option, no longer qualifies for favorable tax treatment under the Guidelines.

C.   Exercise of Option.

1.   Right to Exercise.   This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Agreement.

2.   Method of Exercise.   This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”) or in such
other form and manner as determined by the Administrator, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price


--------------------------------------------------------------------------------




as to all Exercised Shares together with any applicable withholding taxes. This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.

No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws.

D.   Method of Payment.

Due to local exchange control restrictions, Participant will not be permitted to
use the “cashless-sell to cover”exercise method. Under a cashless-sell to cover
method, the Participant issues instructions to a brokerage firm to exercise the
Option and to effect the immediate sale of the number of Shares necessary to
cover the aggregate Exercise Price payable for the purchased Shares, plus
applicable taxes and brokerage fees, if any, and remit the remaining Shares to
the Participant.

Subject to this restriction, payment of the aggregate Exercise Price will be by
any of the following, or a combination thereof, at the election of Participant:

1.      cash;

2.      check; or

3.      consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan (with the exception
of a “cashless-sell to cover”exercise).

E.   Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant.

F.   Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Agreement.

G.   Withholding Taxes.   Regardless of any action Company or Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by him or her is and remains Participant’s
responsibility and that Company and/or the Employer (1) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option grant, including the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends; and (2) do not commit to structure the terms of
the grant or any aspect of the Option to reduce or eliminate Participant’s
liability for Tax- Related Items.

2


--------------------------------------------------------------------------------




Prior to exercise of the Option, Participant will pay or make adequate
arrangements satisfactory to Company and/or the Employer to satisfy all
withholding and payment on account obligations of Company and/or the Employer.
In this regard, Participant authorizes Company and/or the Employer to withhold
all applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid to Participant by Company and/or the
Employer or from proceeds of the sale of Shares. Alternatively, or in addition,
if permissible under local law, Company may (1) sell or arrange for the sale of
Shares that Participant acquires to meet the withholding obligation for
Tax-Related Items, and/or (2) withhold in Shares, provided that Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, Participant will pay to Company or the Employer any amount of
Tax-Related Items that Company or the Employer may be required to withhold as a
result of Participant’s participation in the Plan or Participant’s purchase of
Shares that cannot be satisfied by the means previously described. Company may
refuse to honor the exercise and refuse to deliver the Shares if Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items as described in this section.

H.   Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

I.   NO GUARANTEE OF CONTINUED SERVICE.

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE IN ACCORDANCE WITH APPLICABLE LAW.

J.   Nature of Grant.   In accepting the grant, Participant acknowledges that:

1.      the Plan is established voluntarily by Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Company at
any time, unless otherwise provided in the Plan and this Agreement;

2.      the grant of the Option is voluntary and occasional and not a customary
right or privilege and does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options, even if options have
been granted repeatedly in the past;

3


--------------------------------------------------------------------------------




3.      all decisions with respect to future option grants, if any, will be at
the sole discretion of Company;

4.      the Participant’s participation in the Plan will not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Participant’s employment relationship at any time with
or without cause;

5.      the Participant is voluntarily participating in the Plan;

6.      the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;

7.      the Option is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for Company or the Employer;

8.      in the event that Participant is not an employee of Company, the Option
grant will not be interpreted to form an employment contract or relationship
with Company; and furthermore, the Option grant will not be interpreted to form
an employment contract with the Employer or any Subsidiary or affiliate of
Company;

9.      the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

10.    if the underlying Shares do not increase in value, the Option will have
no value;

11.    if Participant exercises his or her Option and obtain Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the exercise price;

12.    in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares purchased through exercise of the Option
resulting from termination of Participant’s employment by Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and Participant irrevocably releases Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, Participant will be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and

13.    in the event of termination of Participant’s employment (whether or not
in breach of local labor laws), Participant’s right to receive the Option and
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave”or similar period pursuant to local law);
furthermore, in the event of termination of employment (whether or not in breach
of local labor laws), Participant’s right to exercise the Option after
termination of employment, if any, will be measured by the date of

4


--------------------------------------------------------------------------------




termination of Participant’s active employment and will not be extended by any
notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
employed for purposes of his or her Option grant.

K.   Data Privacy.   Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Employer, and Company and its subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

Participant understands that Company and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Participant understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Participant’s country or elsewhere, and that the recipients’country (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom Participant may elect to deposit any shares of stock
acquired upon exercise of the Option. Participant understands that Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

L.   Electronic Delivery.   Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by Company or
another third party designated by Company.

M.   Language.   If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

5


--------------------------------------------------------------------------------




N.   Severability.   The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

O.   Exchange Control Notification.   Participant hereby agrees to comply with
the India Foreign Exchange Management Act and conditions from the Reserve Bank
of India (“RBI”), including:

1.      Repatriating the proceeds from any dividends or the sale of Shares to
India within a reasonable time of receipt; and

2.      Providing evidence of repatriation of funds (e.g., a certificate of
foreign remittance) to the Company, the Employer or the RBI upon request.

[Remainder of Page Intentionally Left Blank]

6


--------------------------------------------------------------------------------




By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated below.

PARTICIPANT:

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

7


--------------------------------------------------------------------------------


EXHIBIT A

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Ikanos Communications, Inc.
[ADDRESS]

Attention:

1.   Exercise of Option.   Effective as of today,
                                ,           , the undersigned (“Participant”)
hereby elects to purchase                              shares (the “Shares”) of
the Common Stock of Ikanos Communications, Inc. (the “Company”) under and
pursuant to the amended and restated 2004 Equity Incentive Plan (the “US Plan”),
the Rules for Employees in India (the “India Plan”and, in conjunction with the
US Plan, the “Plan”) and the Agreement dated                            (the
“Agreement”). The purchase price for the Shares will be
$                          , as required by the Agreement.

2.   Delivery of Payment.   Participant herewith delivers to the Company the
full purchase price for the Shares and any required withholding taxes to be paid
in connection with the exercise of the Option.

3.   Representations of Participant.   Participant acknowledges that Participant
has received, read and understood the Plan and the Agreement and agrees to abide
by and be bound by their terms and conditions.

4.   Rights as Stockholder.   Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the US
Plan.

5.   Tax Consultation.   Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for


--------------------------------------------------------------------------------




6.   Entire Agreement; Governing Law.   The Plan, India Plan and Agreement are
incorporated herein by reference. This Agreement, the Plan and the Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Its

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

2


--------------------------------------------------------------------------------